Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 31 May 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello May 31: 1793

A report of your having resigned your office is in circulation here and receives great credit from us mostly perhaps because we wish to have it so but considerably too from our not having received letters as usual by the two last posts: we conclude that the hurry of preparing for your departure and the expectation of seeing us soon have prevented your writing. We are strongly impressed with the thought of your being either actually on the way home or at least on the eve of seting out and have the most sanguine hopes of seeing you before this letter can reach Philada. Full of this idea I content myself with telling you that your daughter and her children are well and happy and with assuring you of the gratitude and affection of your most sincere friend & most obedt hble Servt.

Ths: M. randolph

